Citation Nr: 0614126	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  04-37 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for residuals of a cholecystectomy with irritable 
bowel syndrome prior to May 13, 2005.

2.  Entitlement to an increased evaluation in excess of 30 
percent for residuals of a cholecystectomy with irritable 
bowel syndrome from May 13, 2005.

3.  Entitlement to increased compensation based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to March 
1987 and January 1989 to September 1994.  

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO) which granted 10 percent evaluation 
for residuals of a cholecystectomy with irritable bowel 
syndrome, effective October 2001.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's representative submitted copies of a December 
2005 rating decision, a February 2006 notice of disagreement 
to that decision, and a February 2006 application for 
increased compensation based on unemployability to the Board.  
These documents were not associated with the claims file 
prior to certification of the case to the Board.  It appears 
that following certification, in a December 2005 rating 
decision, the RO granted an increased 30 percent evaluation 
for residuals of a cholecystectomy with irritable bowel 
syndrome with diverticulitis, effective May 2005.  The RO 
also denied entitlement to individual unemployability.  The 
RO based this decision on evidence that has not been 
associated with the claims file.  

The issue of entitlement to an increased evaluation for 
residuals of a cholecystectomy with irritable bowel syndrome 
is currently on appeal before the Board.  The appellant filed 
a timely notice of disagreement and VA Form 9 substantive 
appeal to the March 2003 rating decision.  As such, the Board 
must consider the claim over the entire appeal period.  The 
RO should issue a supplemental statement of the case (SSOC) 
addressing the increased 30 percent evaluation for residuals 
of a cholecystectomy with irritable bowel syndrome with 
diverticulitis.  The RO should associate the December 2005 
rating decision, all evidence considered in making that 
decision, and the SSOC with the claims file, prior to 
returning the file to the Board for appellate review.  

In her February 2006 notice of disagreement, the veteran 
expressed disagreement with the December 2005 rating 
decision, which denied entitlement to individual 
unemployability.  The Board finds that this was a timely 
notice of disagreement.  However, a statement of the case 
(SOC) in regard to this issue has not been associated with 
the claims file.

The filing of a notice of disagreement places a claim in 
appellate status.  The failure to issue a statement of the 
case in such a circumstance renders a claim procedurally 
defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 
20.200, 20.201 (2005); see also Manlincon v. West, 12 Vet. 
App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Archbold v. Brown, 9 Vet. App. 124 (1996).  The RO should 
cure this defect.  Thereafter, the RO should refer the issue 
of individual unemployability to the Board only if the 
appellant perfects her appeal in a timely manner.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In 
re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
(holding that if the claims file does not contain a notice of 
disagreement, a SOC and a VA Form 9 [substantive appeal], the 
Board is not required and has no authority to decide the 
claim).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (CAVC) held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  See 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The RO should cure any deficiency with respect 
to these issues.   





Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should issue a SSOC addressing 
the December 2005 increased rating for 
residuals of a cholecystectomy with 
irritable bowel syndrome and 
diverticulitis.  The appellant should be 
afforded a reasonable period in which to 
respond.  The RO should associate the 
December 2005 rating decision, all 
evidence considered in making that 
decision, and the SSOC with the claims 
file.  The record should then be returned 
to the Board for further appellate 
review.  

2.  The RO should issue a SOC 
addressing the issue of individual 
unemployability.  The appellant should 
be given an opportunity to perfect an 
appeal by submitting a timely 
substantive appeal.  The RO should 
advise the appellant that the Board 
will not consider the issue of 
individual unemployability following 
the issuance of the SOC unless she 
perfects her appeal.

3.  The RO should send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), which 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action shall be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).





 
